DETAILED ACTION
	Claims 1-2, 4-29 are currently pending.  Claims 1-2, 4-8, 10-15, 18, 20-22, 24-29 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 04/28/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior objections of claim 21-22 are withdrawn based on Applicant correcting the typographical errors.
The prior rejection of claim 1-8, 10-15, 18, 20-22 and 24-29 under 112(a) Written Description is withdrawn based on Applicant amending instant claim 1 to contains more specific structural language regarding the preservative, complexing agent and polymeric matrix.
The prior rejection of claim 10, 25, 27 and 29 under 112(b) is withdrawn as Applicant has amended instant claim 10 to remove analog, instant claims 25 and 27 to remove tradenames and changed the dependency of claim 29 to correct antecedent basis issues.
Examiner’s Note
Applicant's amendments and arguments filed 04/27/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 04/27/2022, it is noted that claims 1, 4, 10, 13-14, 21-22, 25, 27 and 29 have been amended and no new matter or claims have been added.
New Rejections:
The following rejections have been newly applied based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is dependent on canceled claim 3 and therefore has unclear metes and bounds.  For examination purposes claim 5 is being examined as dependent on claim 1.
Claims 24 recites “wherein the polymeric matrix is selected from crosslinked polyvinylpyrrolidone, crosslinked polyethylene oxide…”.  Instant claim 1 requires the polymeric matrix to be modified with an ionic hydrophilic monomer.  The metes and bounds of instant claim 24 are unclear as it appears to claimed the polymeric matrix as specific crosslinked polymers without the ionic hydrophilic monomer, wherein instant claim 1 requires one to be present.  For examination purposes instant claim 24 will be deemed to be directed to the crosslinked copolymer.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is directed to wherein the polymeric matrix comprises a crosslinker.  Instant claim 1 as amended is a crosslinked copolymer, therefore the crosslinker in claim 18 does not further limit instant claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Modified Rejections:
	The following rejections have been modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 10-15, 18, 20-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,933,289 (Applicant provided) in view of US 10,123,904 (Applicant provided).
Regarding claim 1, the limitation of a method for administering an ophthalmic agent, comprising: providing a solution, emulsion or suspension comprising a hydrophobic ophthalmic agent, a cationic preservative and a complexing agent comprising cyclodextrin, wherein the complexing agent is configured to form a complex with the hydrophobic ophthalmic agent is met by the ‘289 patent teaching topical use of an ophthalmic drug by incorporating an effective amount of a cyclodextrin to complex the active drug (abstract) wherein complex is taught to include inclusion formation (column 5, lines 1-10) and the active drug includes prostaglandins (column 6, lines 40-55).  The instant specification evidences bimatoprost is a hydrophobic ophthalmic agent [0010]. 
Regarding claim 2, the limitation of wherein the complexing agent and the hydrophobic ophthalmic agent form an inclusion compound is met by the ‘289 patent teaching cyclodextrins have a hydrophilic exterior and hydrophobic interior which forms a cavity in an aqueous environment and often hydrophobic molecules form inclusions in the cyclodextrin compound (column 2, lines 45-60) wherein the complex formed with the active agent includes inclusions of the active drug (column 5, lines 1-10).
Regarding claim 4, the limitation of wherein the cyclodextrin is sized to host the hydrophobic ophthalmic agent within the hydrophobic interior of the cyclodextrin is met by the ‘289 patent teaching cyclodextrin forming complex with the active drug (abstract).
Regarding claim 5, the limitation of wherein the cyclodextrin is at least one of selected from a group including 2-hydroxypropyl beta-cyclodextrin is met by the ‘289 patent teaching 2-hydroxypropyl beta-cyclodextrin (Table 1).
Regarding claim 6, the limitation of wherein the concentration of the complexing agent is less than 200 micromolar is met by the ‘289 publication teaching 0.5 gram/ml 2-hydroxypropyl gamma-cyclodextrin (MW about 1576) (column 13, lines 15-30) which equates to 317 micromolar.  (0.5 g/ml = 500 g/l; 500g/l / 1576 g/mol = 0.317 mol/L = 317 micromolar).  The ‘289 patent teaches the concertation of cyclodextrin to be 0.1 to 1.1% (claim 8), thus teaching a wide range of the cyclodextrin is known to be used in the formation indicating an optimizable parameter. The ‘289 patent further teaches the amount of cyclodextrin is adjusted so that the free active drug is between 8% to 90% of the total active drug (column 6, lines 30-40), thus teaching the amount of cyclodextrin included in the formation is a known optimizable parameter to determine how much of the active agent is complexed vs. free. 
Regarding claim 7, the limitation of wherein a concentration of the complexing agent is greater than the concentration of the ophthalmic agent by about 10:1 by mole to about 100:1 by mole is met by the ‘289 patent teaching 0.03 g bimatoprost with a molecular weight of 415 (column 13, lines 15-30) which equals 7.22 x 10-5 moles.  The ‘289 patent teaches 2-hydroxypropyl gamma cyclodextrin to be present at 0.5 g with a molecular weight of 1576 (column 13, lines 15-30), which equates to 3.17 x10--4.  This leads to a ratio of 4.39:1 cyclodextrin to active agent.
Regarding claim 8, the limitation of wherein a concentration of the complexing agent is greater than the concentration of the ophthalmic agent by at least 2 percent by mol is met by the ‘289 patent teaches the cyclodextrin is added to about ten-fold molar excess relative to bimatoprost (column 10, lines 25-30).  Further as discussed above the cyclodextrin is an optimizable parameter.
Regarding claim 10, the limitation of wherein the hydrophobic ophthalmic agent is selected from the group which includes bimatoprost (column 10, lines 25-30).
Regarding claim 11, the limitation of wherein the concentration of the ophthalmic agent is less than 200 millimolar is met by the ‘289 patent teaching .03 g/ml (Example 5) which equates to 72 micromolar (0.03 g/ml = 30 g/l; 30 g/l / 415 g/mol = .072 mol = 72 micromolar.
Regarding claim 12, the limitation of wherein the concentration of the ophthalmic agent is less than 0.05% by weight is met by the ‘289 patent teaching bimatoprost present at a concentration of from 0.003% and 0.1% (claim 1).
Regarding claim 13, the limitation of wherein the preservative is benzalkonium chloride is met by the ‘289 patent teaching in another preferred embodiment preservatives are used including benzalkonium chloride (column 8, lines 15-25).

The ‘289 patent does not specifically teach providing a polymeric matrix comprising a crosslinked copolymer modified with an ionic hydrophilic monomer, wherein the complexing agent is configured to reduce an affinity of the ophthalmic agent for the polymeric matrix and wherein the polymer matrix is configured to selectively absorb at least 90% of the cationic preservative and less than 10% of the hydrophobic ophthalmic agent when the solution, emulsion or suspension is passed there through (claim 1), wherein after passing through the polymeric matrix, the ophthalmic agent is at least 95% of the concentration prior to passing through (claim 21) and the cationic preservative is less than 5% of the concentration before passing through the polymeric matrix (claim 22).
The ‘289 patent does not specifically teach wherein the polymeric matrix is a polymeric hydrogel (claim 15).
The ‘289 patent does not specifically teach wherein the polymeric matrix comprises cross linkers (claim 18).
 The ‘289 patent does not specifically teach where the solution is disposed within a chamber of a compressible bottle (claim 20).

The ‘904 patent teaches a BAK removal device which is a plug of microparticles of hydrophilic polymeric gel (abstract), specifically a hydrogel (column 8, lines 67), wherein BAK is taught to be benzalkonium chloride (column 1, lines 50-60).  BAK is considered a necessary evil for prevention of microorganism growth in the bottle while displaying toxic effects on the ocular tissue (column 2, lines 48-55).  The device is taught to be a preservative removing device (column 3, lines 60-67).  The hydrophilic polymer gel can be pHEMA or copolymers of such including dimethyl acrylamide (column 4, lines 1-15) and may contain a crosslinker (Figure 18), reading on claim 24.  The polymer matrix may be hydroxy ethyl methacrylate co methacrylic acid (column 4, lines 1-15) wherein modifying polymers are taught to include methyl acrylate (instant claim 25) thus teaching the ionic hydrophilic monomer.  The preservative removing device includes a multi-dosing device for delivery of the ophthalmic solution in a compressible bottle (column 4, lines 30-40).  The ophthalmic agent is taught to include latanoprost or other prostaglandins (column 4, lines 40-45).  The plug is taught to have a high affinity for BAK and low affinity for the drug, such that at least 50% the preservative is removed and at least 50% of the drug is retained by the solution (column 7, lines 55-67), thus reading on instant claims 1 and 21-22 with overlapping amounts.  The macroporous pHEMA hydrogel exhibited an excellent BAK removal efficiency with little hydrophilic drug uptake (column 18, lines 10-25, column 23, lines 40-50).  The concentration of BAK in most formulations is 0.004-0.0025 percent (column 27, lines 23-30), reading on claim 14.  The plug is taught to be formed of packed beds of macroporous particles wherein the particles are spherical, wherein spherical particles are taught (Figure 22, column 9, lines 15-25), wherein the use of polyacrylamide and crosslinking agents in the particles is taught above.  The instant specification contains no definitions directed to isolated, thus the independent particles shown in Figure 22 would meet the limitation.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the device containing a hydrogel taught by the ‘904 patent to administer the composition taught by the ‘289 patent because the ‘904 patent teaches the device to remove BAK preservative and the ‘289 patent teaches the composition to include BAK.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to include BAK in the composition followed by removal through the use of the device of the ‘904 patent because the ‘289 patent teaches the composition to include BAK and the ‘904 patent teaches the need for the preservative BAK in the composition and the need for the removal due to toxic effect on ocular tissues, thus the use of BAK and removal of BAK from an ophthalmic composition is taught as desired.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the device taught by the ‘904 patent to administer the composition of the ‘289 patent because the ‘904 patent and the ‘289 patent are both directed to administration of prostaglandins to ophthalmic tissues which include BAK.
It would have been prima facie obvious to one of ordinary skill in the art to use latanoprost in the composition taught by the ‘289 patent as the ‘289 patent teaches ophthalmic compositions containing prostaglandins such as bimatoprost and the ‘904 patent teaches latanoprost to be a prostaglandin to be used in ophthalmic administration.  It would have been obvious to one of ordinary skill in the art to substitute a first prostaglandin as taught by the ‘289 patent with a second prostaglandin latanoprost, as taught by the ‘904 patent with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
Regarding the limitation of wherein the complexing agent is configured to reduce an affinity of the ophthalmic agent for the polymeric matrix is met by the ‘289 publication teaching the cyclodextrins have a hydrophilic exterior which make them water soluble allowing hydrophobic active agents to form inclusions in the compounds (column 2, lines 45-60).  The ‘904 patent teaches hydrophilic ophthalmic drugs partition coefficient is lower than that of hydrophobic drugs (column 8, lines 42-55).  Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention that inclusion of a hydrophobic drug in the hydrophilic cyclodextrin would results in a lower partition coefficient, less binding and therefore reduced affinity for the polymeric matrix.
Claims 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,933,289 in view of US 10,123,904 as applied to claims 1-2, 4-8, 10-15, 18, 20-22 and 24 above, and further in view of US 2018/0185819 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-8, 10-15, 18, 20-22 and 24 are taught by the combination of the ‘289 patent and the ‘904 patent.  
Regarding claim 29, The plug is taught to be formed of packed beds of macroporous particles wherein the particles are spherical, wherein spherical particles are taught (Figure 22, column 9, lines 15-25), wherein the use of polyacrylamide and crosslinking agents in the particles is taught above.  The instant specification contains no definitions directed to isolated, thus the independent particles shown in Figure 22 would meet the limitation.
The combination of references does not teach wherein the polymeric matrix is a hydrogel prepared from polyacrylamide crosslinked with at least one crosslinking monomer selected from the elected N,N’-methylenebis(acrylamide (MBAM) (claim 25).
The combination of references does not teach the polymeric matrix hydrogel being crosslinked with N,N’-methylenebis(acrylamide) and the crosslinked polyacrylamide is modified with 2-sulfoethyl methacrylate (claim 26-28), wherein the crosslinked polyacrylamide material is isolated (claim 28).
The ‘819 publication is directed to super absorbent polymers with excellent physical properties required for a super absorbent polymers (abstract).  The ethylene based unsaturated monomer may be selected from a list including methacrylic acid and 2-(methy)acryloyl ethane sulfonic acid and non-ionic hydrophilic monomers such as (meth)acrylamide [0027].  Crosslinking agents are taught to include N,N’-methylenebisacrylamide and ethylene glycol dimethacrylate [0060].  The polymers are taught to form hydrogel particles [0066], thus teaching isolated.  Absent a clear definition in the instant specification the use of the additional monomer as a co-monomer meets the limitation of “modified with at least one modifying monomer”.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use monomers such as 2-(methyl)acryloyl ethane sulfonic acid and acrylamide polymers in the polymer matrix taught by the ‘904 patent because the ‘904 patent teaches the polymer matrix to include methacrylic acid monomers and acrylamide monomers (column 20, lines 55-65) wherein the additional co-monomers have a high water content polymer which can result in less affinity of the hydrogel for the hydrophobic drug and the ‘819 publication teaches monomers which include water adsorbent polymers such as 2-(methy)acryloyl ethane sulfonic acid and meth(acrylamide).  It would have been prima facie obvious to use known water absorbent unsaturated polymers as taught by the ‘819 publication to be substituted for the unsaturated water absorbent polymers taught by the ‘904 patent.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success because the ‘904 patent is directed to a hydrogel containing unsaturated hydrophilic monomers to affect water absorbency and the ‘819 publication is directed to absorbing hydrogels which contain specific unsaturated monomers.
It would have been obvious to one of ordinary skill in the art to substitute a first crosslinking agent, ethylene glycol di methacrylic acid (column 20, lines 63-67) with a second crosslinking agent, N, N’-methylenebisacrylamide as taught by the ‘819 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using N,N’-methylenebisacrylamide for the crosslinking agent in the polymer taught by the ‘904 patent because the ‘819 publication teaches the interchangeability of ethylene glycol dimethacrylate and N,N’methylenebisacrylamide [0060] and the ‘904 patent teaches the use of ethylene glycol di(meth)acrylate.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 3-5, 7-8, 10, 13, 20-22 and 24-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 31, 41, 43, 45, 47-48, 50, 53-55, 60, 64, 67 and 71-78 of copending Application No. 16/782,628 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘628 application are directed to administering ophthalmic composition containing active agents such as latanoprost using complexing agents such as cyclodextrins, wherein the composition is administered through a squeeze bottle containing a polymer matrix with overlapping polymeric composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments:
Applicant’s arguments have been fully considered and are not deemed to be persuasive.
103 over the ‘289 patent in view of the ‘904 patent:
Applicant argues a person of ordinary skill in the art would not focus on the use of a preservative removing matrix in combination with a complexing agent/cyclodextrin based formulation solely in terms of whether this combination would be predicted to improve hydrophilicity of the hydrophobic drug.  
In response, the ‘289 patent teaches an ophthalmic drug composition incorporating an effective amount of a cyclodextrin to complex the active drug (abstract) wherein the composition includes the preservative benzalkonium chloride (column 8, lines 15-25).  The ‘904 patent teaches a hydrophilic polymer gel to remove benzalkonium chloride as it has toxic effects on the ocular tissue (column 2, lines 48-55).  Thus the ‘289 publication already teaches the inclusion of the ocular active agent in the complexing agent/cyclodextrin and the ’904 patent teaches a method and matrix to remove the preservative.
Applicant argues in this case, the inventors discovered that merely adding a complexing agent to the existing matrix disclosed in the ‘904 patent is insufficient to achieve the desired results, as illustrated in the working examples of the instant application.  For example, while complexing agents such as cyclodextrin improves pass-through of a hydrophobic drug such as latanoprost, the preservative-removing matrix experiences a diminished ability to absorb the preservative.
In response, Applicant appears to be pointed to Example 1 where a comparison of 50:1 molar ratio of cyclodextrin to latanoprost solution including benzalkonium chloride is compared to a latanoprost solution containing benzalkonium chloride.  The hydrogel matrix includes sulfoethyl methacrylate and N, N’methylenebisacrylamide.  Table 1 indicates latanoprost contains 34.9% after passing through without cyclodextrin, wherein contains 94.5% when cyclodextrin is used.  The BAK concentration is 66.0 % when cyclodextrin is used vs 99.8% removed when cyclodextrin is absent.
In response, Applicant has demonstrated that removal of BAK is not effective in the specific hydrogel matrix and latanoprost, cyclodextrin BAK concentration tested.  The rejection however is over the hydrogel matrix of being polyhydroxylethyl methacrylate-co-methacrylic acid (column 4, lines 5-10) may contain a crosslinker (Figure 18).  Further the ‘904 patent teaches the plug is taught to have a high affinity for BAK and low affinity for the drug, such that at least 50% the preservative is removed and at least 50% of the drug is retained by the solution (column 7, lines 55-67), thus demonstrating the desired properties.  Applicant has demonstrated a single example will not work in maintaining latanoprost while removing BAK, however the claims not prior art used are limited the single example provided.
Applicant argues the instant claims embody the discovery that the high efficiency removal of the preservative together with the high efficiency pass-through of the hydrophobic ophthalmic agent arises from the combination of the preservative removing matrix and the complexing agent used with the hydrophobic drug.  A skilled artisan would not find it obvious to arrive at this unique combination based on the cited references.  The ‘904 patent fails to teach the modified matrix recited in claim 1, nor does it provide any teaching or suggestion that it’s matrix would be suitable for use with cyclodextrin formation.
In response, the hydrophilic polymer gel can be pHEMA or copolymers of such including dimethyl acrylamide (column 4, lines 1-15) and may contain a crosslinker (Figure 18).  The polymer matrix may be hydroxy ethyl methacrylate co methacrylic acid (column 4, lines 1-15) wherein modifying polymers are taught to include methyl acrylate (instant claim 25) thus teaching the ionic hydrophilic monomer being present.  Regarding the limitation of wherein the complexing agent is configured to reduce an affinity of the ophthalmic agent for the polymeric matrix is met by the ‘289 publication teaching the cyclodextrins have a hydrophilic exterior which make them water soluble allowing hydrophobic active agents to form inclusions in the compounds (column 2, lines 45-60).  The ‘904 patent teaches hydrophilic ophthalmic drugs partition coefficient is lower than that of hydrophobic drugs (column 8, lines 42-55).  Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention that inclusion of a hydrophobic drug in the hydrophilic cyclodextrin would results in a lower partition coefficient, less binding and therefore reduced affinity for the polymeric matrix.
Applicant argues paragraph [0166] of the instant application describes testing the same hydrogel cited in the ‘904 patent with a formulation having latanoprost with or without cyclodextrin.
In response, Table 1 is discussed above in regards to the teaching of the ‘904 patent.  
Applicant argues the inventors of the present application discovered crosslinked copolymer modified with an ionic hydrophobic monomer can be prepared as described in Example 3 and combined with a complexing agent such as cyclodextrin in order to selectively absorb at least 90% of the preservative and less than 10% of the hydrophobic ophthalmic agent when passed through.  This is corroborated by the experimental data such as shown in Table 13-15.
In response, the results presented are not commensurate in scope with the instant claims.  The instant claims are broadly directed to cationic preservative, cyclodextrin and a hydrophobic ophthalmic agent wherein the polymer matrix comprises a crosslinked copolymer modified with an ionic hydrophilic monomer.  The claims are broad in requiring no concentrations or ratios of complexing agent and ophthalmic agent or preservative, wherein a single specific concentration is tested and ratio of complexing agent to ophthalmic agent.  The ‘289 patent teaches the amount of cyclodextrin and active agent results in a complex or free active drug (column 6, lines 15-25), thus the amounts present and the ratio of active to cyclodextrin would have a direct effect on the amount of drug complexed and thus protected from interaction with the polymer matrix.  Further the polymer matrix is broadly claimed as crosslinked copolymer modified with an ionic hydrophilic monomer.  The examples presented by Applicant are to specific polymer complexes and do not embrace the breadth of polymer matrix instant claimed.  It is further noted that the instant claims are directed only to ionic hydrophilic monomer, wherein ionic includes both cationic and anionic.  Examples included in the presented results (Table 11) read in the instant claims including a crosslinked polymer modified with hydrophilic monomers and do not meet the functional limitations of preservative less than 10% (e.g. AM/2-SulfoethylMA/MBAM which results in 26% BAK remaining) and thus the superior results are not obtained for all polymeric matrix the claimed structure to have the superior functional limitations claimed.
Applicant argues the ‘904 patent found that the drug absorption percentages were high as 90 to 65% in the first run for hydrophobic drugs latanoprost and dexamethasone.  The ‘904 patent fails to teach cyclodextrin formulation with a reasonable expectation of success by unwanted drub absorption.
In response, the ‘289 publication teaching the cyclodextrins have a hydrophilic exterior which make them water soluble allowing hydrophobic active agents to form inclusions in the compounds (column 2, lines 45-60).  The ‘904 patent teaches hydrophilic ophthalmic drugs partition coefficient is lower than that of hydrophobic drugs (column 8, lines 42-55).  Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention that inclusion of a hydrophobic drug in the hydrophilic cyclodextrin would results in a lower partition coefficient, less binding and therefore reduced affinity for the polymeric matrix.
103 over the ‘289 patent, the ‘904 patent and the ‘819 publication:
Applicant argues the ‘819 publication fails to remedy the deficiencies of the ‘289 patent and the ‘904 patent.
In response, Applicant’s arguments regarding the ‘289 patent and the ‘904 patent are addressed above when first presented.
Double Patenting:
Applicant will submit a terminal disclaimer should either case be deemed allowable.
In response, Applicant has presented no substantive arguments, thus the rejection is maintained for reasons of record.

Conclusion
No claims are allowed.
Examiner Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613                                                                                                                                                                                             
/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613